Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Henry Miller appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915(g) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Miller v. Poole, No. 1:15-cv-00057-CCE-JLW (M.D.N.C. July 28, 2015). The motions to dismiss defendants’ informal response brief, for appointment of counsel and for injunctive relief are denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.